IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


TRUST UNDER DEED OF WALLACE F.              : No. 15 EAL 2022
OTT                                         :
                                            :
                                            : Petition for Allowance of Appeal
PETITION OF: PNC BANK, N.A.                 : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of August, 2022, the Petition for Allowance of Appeal is

DENIED.